                                                     THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                               UNITED STATES DISTRICT COURT
 7
                              WESTERN DISTRICT OF WASHINGTON
 8                                      AT SEATTLE

 9    U.S. BANK, N.A.,                                   CASE NO. C19-0074-JCC
10                          Plaintiff,                   MINUTE ORDER
11           v.

12    THE GLOGOWSKI LAW FIRM, PLLC d/b/a
      ALLEGIANT LAW GROUP, et al.,
13
                            Defendants.
14

15

16          The following Minute Order is made by direction of the Court, the Honorable John C.

17   Coughenour, United States District Judge:

18          This matter comes before the Court on the parties’ stipulated motion to set a case

19   scheduling order (Dkt. No. 21). The motion is DENIED. No party has demanded a jury trial.

20          DATED this 30th day of May 2019.

21                                                         William M. McCool
                                                           Clerk of Court
22
                                                           s/Tomas Hernandez
23
                                                           Deputy Clerk
24

25

26


     MINUTE ORDER
     C19-0074-JCC
     PAGE - 1
